Pratt, J.
Whether the execution against the person was justified in the original action is not now the subject of discussion, for the reason that it is a pure question of law that has been passed upon by a court whose decisions are binding upon us. Further argument upon that matter should be addressed, not to us, but to the appellate court.
The restitution by the sheriff of the money coerced from the plaintiff by the illegal arrest is no bar to this action. That money was returned to this plaintiff because it was his and had never ceased to be his.
Transferring the possession to the sheriff while under duress did not change the title.- The re-transfer was in no sense “damages.”
There was no error in allowing Budd to testify to Gatlin’s indignation. Nor do we find any error in the charge. It was fairly left to the jury whether the plaintiff experienced a sense of insult and humiliation, and they were correctly instructed that if he did he should be compensated for it.
Whether the verdict should be set aside as excessive, is a matter of more doubt. We have more than once expressed our views upon the magnitude of the various verdicts rendered in this action. But the jury whose especial province it is to estimate damages have persistently disregarded our suggestions.
Whether we ought again to interfere upon this ground may be doubtful. Our conclusion, is that if the plaintiff stipulates within ten days after service of the order herein to remit $2,500 of the recovery, this verdict may stand; *763otherwise, new trial ordered on payment of costs by-defendant. _